DETAILED ACTION
The instant application having Application No. 16/762,298 filed on 5/7/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because are objected to because the quality of the lines and text are poor.  The lines and text appear to be dotted, dashed, and/or grayscale, rather than black and white with solid black lines as required.  As a result, some lines and text are illegible or unclear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will 

Additionally, Figures 1, 7, and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.


Purely result-oriented limitations fail to comply with the written description requirement when the way to achieve the result is not known to those skilled in the art, i.e. it is the inventor’s purported contribution to the art.  When this is the case, the way to achieve the result must be recited in the claim in a manner that is commensurate with the supporting disclosure to satisfy the written description requirement of 35 U.S.C. § 112(a).  The way to achieve the result does not necessarily need to be recited in as much detail as the preferred embodiment(s) described in the disclosure as long as those skilled in the art would understand the inventor to have invented, and been in possession of, the invention as broadly claimed.
In this case, “generating a random number in accordance with a discrete Gaussian distribution over a lattice” is the inventor’s purported contribution to the art.  See e.g. Paragraphs 0001, 0060, and 0121-0127 of the instant specification.  The “generating” element, which is the inventor’s purported contribution to the art, is purely result-oriented and not supported by adequate disclosure within the claims themselves, and thus fails to be commensurate with the supporting disclosure in the instant specification.  Therefore, the claims in question lack the specificity necessary to provide sufficient written description support under 35 U.S.C. § 112(a) 

As per Claims 2-4, 6-7, and 9-14, they are rejected for the reasons presented above, due to their dependency upon their respective base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 1, it recites “comput[ing] the prime factorization for a predetermined natural number” in line 6.  However, it is unclear if the “predetermined natural number” recited in line 6 is meant to antecedently refer to the “predetermined natural number” recited in line 3, in the limitation “a component of which is the member of a residue class ring modulo of a predetermined natural number”.
Additionally, the claim recites “generat[ing] a random number” in lines 8-9.  However, it is unclear if the “random number” recited in line 9 is meant to antecedently refer to the “random number” recited in line 1, in the limitation “a random number generation system for generating a random number using a public key”.

Correction or clarification is requested.

As per independent Claims 5 and 8, they each recite multiple instances of terms “predetermined natural number”, “random number”, and “prime factorization” in a similar manner as described above with respect to Claim 1.  Thus, Claims 5 and 8 comprise similar antecedence issues as described above with respect to Claim 1.  Correction or clarification is requested.

As per Claims 2-4, 6-7, and 9-14, they are rejected for the reasons presented above, due to their respective dependencies upon Claims 1, 5, and 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites computing the prime factorization for a predetermined natural number and generating a random number in accordance with a discrete Gaussian distribution over a 
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), limitations such as these cover mathematical calculations, relationships, and/or formulas.  See e.g. Figure 1 and Formulas 1-19 in the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim also recites “for generating a random number using a public key, a component of which is the member of a residue class ring modulo of a predetermined natural number excluding natural numbers represented by the power of a prime in composite numbers”.  This recitation explicitly covers mathematical calculations, relationships, and/or formulas, and therefore falls within the “Mathematical Concepts” grouping of abstract ideas.  However, the Examiner notes that this is an intended use recitation that does not impart a patentable distinction, as it merely states an intention.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In this case, the claimed method steps themselves describe a complete invention, such that deletion of the preamble phrase in question does not affect the structure or steps of the claimed invention.  For instance, the body of the claim doesn’t antecedently refer to the “public key”, “component”, or “predetermined natural number” recited in the preamble (see corresponding rejection under 35 U.S.C. 112(b) above for more on this).  Thus, the 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim recites the additional elements of “a factorizing unit implemented by a hardware including one or more processors” and “a generation unit implemented by the hardware”.  However, these elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations).  As such, they amount no more than mere instructions to apply the exception using generic computer components.  For instance, the claims fail to include any detail as to the structure of the claimed units, how they function to perform the recited calculations, and/or merely restate their own mathematical function.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using generic “units” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Accordingly, Claim 1 is not patent-eligible under 35 U.S.C. 101.

As per Claims 5 and 8, they recite a method and a medium comprising the limitations of Claim 1, without reciting any additional elements that impose meaningful limits on practicing the 
Specifically, under Prong Two of Step 2A, the claims recite the additional elements of a “computer-readable capturing medium” comprising a program, and implementing the limitations via a “computer”.  These elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations).  As such, they amount no more than mere instructions to apply the exception using generic computer components.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, the claims are directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Using a “program” to cause a “computer” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 2-4, 6-7, and 9-14, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claims 1, 5, and 8, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  They recite further limitations that are abstract mathematical/mental concepts and/or insignificant extrasolution activity, without reciting any additional elements that make the claim 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Futa et al. (US 7,634,084) – discloses using a random number generator in order to calculate prime factorization in a public key encryption system, by generating a random number, testing if it is prime, and using the random number as a candidate prime number in response

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182